DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. 
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10.
Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-4, 6-10, 21-25, 27, and 29 are allowed.
The closest prior art of US20070012184 does not teach the inventions of claims 1, 21, and 27.
US20070012184 teaches in figure 2 receiving a fuel from a source of fuel in a gaseous phase (34 is vaporized fuel), condensing the fuel in the gaseous phase in a fuel condenser to convert a portion to liquid phase (35 condenses the fuel into a liquid 36 as taught in [0085]); delivering the fuel in the liquid phase to a reformer (condensed stream is sent to separator 41; [0085]); returning an uncondensed portion of the fuel in the gaseous phase to the source of fuel to inert the source of fuel (separator 41 separates the stream into a vapor permeate stream 44 which is sent back to the fuel tank that leads into 31 which the fuel is partially vaporized [0085]). Since the fuel source is not specified, the vaporized fuel 34 can be considered the source.
Referring to claim 1, US20070012184 does not teach drawing the fuel in the gaseous phase from the source of fuel with a blower in communication with the source of fuel and directing the fuel in the gaseous phase to a fuel condenser by the blower. It can be seen in figure 2 that the gaseous fuel is directly sent to the condenser 35 with there being no device inbetween.

Referring to claim 27, the claim states that condensing the fuel in the gaseous phase in the fuel condenser comprises receiving a cooling fluid from an environmental control system onboard an aircraft fluidly coupled to the fuel condenser. US20070012184 teaches in [0065] that the cooling source 55 can be integrated with the vehicle cabin air conditioning system. However it does not teach that the cooling fluid is fluidly coupled to the fuel condenser. It can be seen in figure 2 that the cooling system is a closed loop that functions between three heat exchangers 56, 57, and 58. Therefore the cooling fluid that is flowing through would not be fluidly coupled to the condenser 35 as it is only indirectly coupled to the line.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 26, 28, and 30.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        06/28/2021